IN THE COURT OF APPEALS OF NORTH CAROLINA

                                    No. COA18-145

                                   Filed: 2 July 2019

Anson County, No. 15 CVS 102

TERRY PARKER, Plaintiff,

              v.

HENRY COLSON, BARBARA COLSON MYERS, AND VICKIE COLSON,
Defendants.


        Appeal by Plaintiff from order entered 31 March 2016 by Judge Mary Ann

Tally in Anson County Superior Court. Heard in the Court of Appeals 22 August

2018.


        Hunter & Everage, PLLC, by Charles Ali Everage, for plaintiff-appellant.

        McAngus Goudelock & Courie, PLLC, by John P. Barringer and Meredith L.
        Cushing, for defendant-appellee.


        MURPHY, Judge.


        Plaintiff, Terry Parker (“Parker”), challenges the trial court’s order granting

summary judgment to Defendant, Barbara Colson Myers (“Myers”), on Parker’s

negligence per se claim based upon three municipal ordinances and negligence claim

based on a theory of premises liability. We hold the trial court erred in granting

Myers’s motion for summary judgment on Parker’s negligence per se claim based on

Wadesboro Ordinance § 4-4, but affirm the trial court’s order granting Myers’s motion

for summary judgment on the negligence per se claim based on Wadesboro
                                   PARKER V. COLSON

                                   Opinion of the Court



Ordinances §§ 4-7 and 4-31. Additionally, we affirm the trial court’s order granting

Myers’s motion for summary judgment on Parker’s negligence claim based on a theory

of premises liability.

                                   BACKGROUND

      Myers is the sole owner of a residential home and the parcel of land upon which

it sits at 914 Dora Street in Wadesboro. Immediately adjacent to Myers’s parcel of

land is a parcel owned by Myers’s sister, Vickie Colson (“Vickie”).          On Vickie’s

property at 916 Dora Street sits a little stone house that was uninhabitable and

boarded up, with no running water or electricity. There is no fence separating the

two parcels. Neither property is the primary residence of either sister. Myers’s

primary residence is in Texas, and Vickie’s primary residence is in South Carolina.

However, at all relevant times, the two sisters and their brother, Henry Colson

(“Henry”), all had keys and full access to Myers’s home and both parcels of land.

      Henry resided in Charlotte and ran a pitbull breeding “business.” Henry’s

girlfriend told him that he could not continue to board his two pitbulls at her

residence due to insurance concerns. Henry told his sisters that he would be moving

the two dogs to Wadesboro and selling any puppies born on the property.               An

enclosure was built to board the two dogs on Vickie’s property. Myers’s home was

used to store the food for the dogs, and, since Vickie’s property had no running water

or electricity, it was also used to provide water and electricity to care for the dogs. In



                                          -2-
                                PARKER V. COLSON

                                 Opinion of the Court



2013, none of the siblings resided primarily in Wadesboro, despite the dogs being

boarded there. Henry would drive from Charlotte only twice a week to feed the dogs;

however, when Myers occasionally visited Wadesboro, she would provide the food and

water for the dogs.

      During one of Myers’s visits to her home in Wadesboro, Myers let the two dogs

out of their enclosure to roam free in the yard. While the dogs were out of the

enclosure, Parker’s brother, Tommy Parker (“Tommy”), was walking along Dora

Street. Myers yelled at Tommy not to come into the yard because the dogs were

roaming free. Hearing Myers yell, the two dogs “just took off.” The dogs chased

Tommy and “jumped on him,” causing a wound that drew blood.

      Approximately one month later on 30 August 2013, the date in question, the

dogs were let out of the enclosure by Henry and were drinking water from the faucet

located on Myers’s property. At this time, Parker was walking down the street where

the properties were located. While walking, Parker observed the two dogs run from

Myers’s property towards him. The dogs attacked, leaving Parker hospitalized for 13

days with severe and permanent injuries to his legs.

      Parker subsequently brought a personal injury action against Henry, Vickie,

and Myers in Anson County Superior Court, the procedural history of which we

outlined in Parker v. Colson, ___ N.C. App. ___, 795 S.E.2d 654, 2017 WL 490487

(2017) (unpublished):



                                        -3-
                                    PARKER V. COLSON

                                    Opinion of the Court



               In his complaint, [Parker] asserted claims grounded in
               strict liability and negligence per se. [Myers] subsequently
               filed a motion to dismiss [Parker’s] claims against her
               pursuant to Rule 12(b)(6) of the North Carolina Rules of
               Civil Procedure. On 14 October 2015, the trial court
               granted [Myers’s] motion as to [Parker’s] claim based on
               strict liability but denied the motion as to the claim based
               on negligence per se.

               On or about 21 January 2016, [Myers] filed a motion for
               summary judgment as to the remaining claims against her.
               [Parker] subsequently filed a cross-motion for partial
               summary judgment against all of the defendants on the
               issue of negligence per se. A hearing was held before the
               Honorable Mary Ann Tally on 28 March 2016 in connection
               with the pending motions. On 31 March 2016, the trial
               court issued an order (1) granting [Parker’s] motion for
               summary judgment on the issue of negligence per se as to
               Henry and Vickie; and (2) granting [Myers’s] motion for
               summary judgment, thereby dismissing all remaining
               claims against her.

Id. at *1. Parker now appeals the trial court’s order granting Myers’s motion for

summary judgment.

                                       ANALYSIS

                                A. Standard of Review

      Our standard of review for an order granting summary judgment is well

established:

               [We] review[] a trial court’s entry of summary judgment de
               novo. Summary judgment is proper when the pleadings,
               depositions, answers to interrogatories, and admissions on
               file, together with the affidavits, if any, show that there is
               no genuine issue as to any material fact and that any party
               is entitled to a judgment as a matter of law. When


                                           -4-
                                  PARKER V. COLSON

                                  Opinion of the Court



             considering a motion for summary judgment, the trial
             judge must view the presented evidence in a light most
             favorable to the nonmoving party. The moving party has
             the burden to show the lack of a triable issue of fact and to
             show that he is entitled to judgment as a matter of law.

Ron Medlin Constr. v. Harris, 364 N.C. 577, 580, 704 S.E.2d 486, 488 (2010) (citations

and internal quotation marks omitted). Through this filter, we examine the forecast

of evidence and the claims asserted by Parker.

                               B. Negligence Per Se

      Parker contends the trial court erred in granting Myers’s motion for summary

judgment on his claims for negligence per se for violations of §§ 4-4, 4-7, and 4-31 of

Wadesboro Code of Ordinances. We discuss each in turn.

      “A public safety statute [or ordinance] is one imposing upon the defendant a

specific duty for the protection of others.” Stein v. Asheville City Bd. of Educ., 360

N.C. 321, 326, 626 S.E.2d 263, 266 (2006) (citation, alteration, and internal quotation

marks omitted).    A violation of a public safety statute or ordinance constitutes

negligence per se, unless the statute or ordinance indicates otherwise.             Id.

Accordingly, “[a] member of the class intended to be protected by a statute or

regulation who suffers harm proximately caused by its violation has a claim against

the violator.” Baldwin v. GTE South, Inc., 335 N.C. 544, 546, 439 S.E.2d 108, 109

(1994). Under such a claim, “[t]he statute prescribes the standard, and the standard

fixed by the statute is absolute. The common law rule of ordinary care does not apply



                                         -5-
                                  PARKER V. COLSON

                                   Opinion of the Court



– proof of the breach of the statute is proof of negligence.” Carr v. Murrows Transfer,

Inc., 262 N.C. 550, 554, 138 S.E.2d 228, 231 (1964). “But causal connection between

the violation and the injury or damage sustained must be shown; that is to say,

proximate cause must be established.” Id.

      The rules and canons of construction and interpretation of statutes apply

equally to municipal ordinances. Woodhouse v. Bd. of Comm’rs of Town of Nags Head,

299 N.C. 211, 225, 261 S.E.2d 882, 891 (1980).

1. Wadesboro Ordinance § 4-4

      Wadesboro Ordinance § 4-4 states:

             It shall be unlawful for any person within the town to keep
             or cause to be kept any vicious animal unless such vicious
             animal is confined within a secure building or enclosure, or
             under restraint.

      A “vicious animal” is defined in Wadesboro Ordinance § 4-1 as “any animal

that has made an attack on a human being by biting or in any manner causing

abrasions or cuts of the skin or one which without provocation attacks other pets.”

“Under restraint” is defined under Wadesboro Ordinance § 4-1 as follows:

             Restraint. An animal is under restraint if:

             (1) It is controlled by means of a chain, leash or other like
             device;
             (2) It is at a heel position with the custodian and is obedient
             to his [or her] commands;
             (3) It is in the immediate vicinity of and visible to the
             custodian and is under his direct voice control and obedient
             to his command;


                                          -6-
                                  PARKER V. COLSON

                                   Opinion of the Court



             (4) It is on or within a vehicle being driven or parked; or
             (5) It is within a secure enclosure.

      Parker contends there were genuine issues of material fact in that (1) § 4-4 was

a public safety ordinance imposing a special duty upon Myers for the protection of

others, (2) Parker was a member of the class intended to be protected by the

ordinance, and (3) he sustained injuries that were proximately caused by Myers’s

breach of the ordinance. We agree.

      In determining whether an ordinance is a public safety ordinance, we look to

whether it is “designed for the protection of life or limb” and “imposes a duty upon

members of society to uphold that protection.” State v. Powell, 336 N.C. 762, 768-69,

446 S.E.2d 26, 29 (1994). This determination is a question of law. In Powell, a

municipal ordinance provided that “no dog shall be left unattended outdoors unless

it is restrained and restricted to the owner’s property by a tether, rope, chain, fence

or other device.” Id. at 769, 446 S.E.2d at 30. Our Supreme Court held that the

ordinance served the dual purpose of protecting persons as well as property, stating,

“the life and limb of pedestrians, joggers, and the public at large are protected by this

ordinance . . . by confining the dogs to the owner’s property while providing, in some

cases, an adequate fence to keep animals and children from accessing the lot and

being exposed to the dogs.”     Id.   Here, Ordinance § 4-4 is designed for similar

purposes. By making it unlawful for a person to keep or cause to be kept a vicious

animal unless confined or under restraint as designated, the ordinance protects the


                                          -7-
                                  PARKER V. COLSON

                                   Opinion of the Court



public and passersby from any danger posed by vicious animals. Moreover, it imposes

a special duty to confine or restrain a vicious animal that they keep or cause to be

kept. For these reasons, § 4-4 is a safety ordinance that imposes a special duty upon

persons who keep animals within the town.

      Next, we consider whether Parker was a member of the class intended to be

protected by the ordinance. The evidence forecasted at summary judgment showed

that Parker was walking along Dora Street in Wadesboro when the two dogs ran

towards and attacked him, causing severe injuries. Parker was a pedestrian and

member of the general public, so he is within the intended protected class.

      Having determined that § 4-4 is a public safety ordinance and that Parker was

a member of the group intended to be protected by the ordinance, we must next

determine whether there was a genuine issue of fact as to Myers’s violation of the

ordinance that proximately caused Parker’s injuries.

      Myers does not contest that the two dogs were not confined or under restraint

within the meaning of Ordinances §§ 4-1 and 4-4 and were vicious animals under

Ordinance § 4-1. Rather, she argues that she could not violate the statute, as she

was not “an ‘owner’ or ‘keeper’ of the dogs . . . and therefore could not ‘keep or cause

to be kept’ the dogs in question.”     Myers’s argument fails to consider the plain

language of the ordinance.     There is no language in § 4-4 to indicate that the

ordinance only applies to owners of a vicious animal. Moreover, the ordinance does



                                          -8-
                                  PARKER V. COLSON

                                   Opinion of the Court



not limit liability to only “keepers” – it expressly states “it shall be unlawful for any

person . . . to keep or cause to be kept any vicious animal unless . . . .” The ordinance

applies not only to those persons who keep a vicious animal themselves, but also

persons who cause the vicious animal to be kept. To accept Myers’s argument that

the statute only applies to owners or keepers would be to render the phrase “cause to

be kept” redundant and surplusage. See Hall v. Simmons, 329 N.C. 779, 784, 407

S.E.2d 816, 818 (1991) (“The rules of statutory construction require presumptions

that the legislature inserted every part of a provision for a purpose and that no part

is redundant.”).

      Taking the evidence in the light most favorable to Parker, there is a genuine

issue of fact as to whether Myers caused the two dogs to be kept. Henry stated that

the food for the dogs was stored in Myers’s house and that the water for the dogs to

drink and the electricity to cool the dogs during the hot summer months came from

Myers’s home with both her knowledge and acquiescence. The food storage, water,

and electricity were critical to the keeping of the dogs, as Vickie’s home on the

property where the dogs were housed was boarded up, with no running water or

electricity. Indeed, when Henry was asked whether he could have kept the dogs in

their kennel at this location without the use of Myers’s home for food storage, water,

and electricity, he stated, “No. I couldn’t.”       Additionally, when Myers visited

Wadesboro, she would feed and care for the dogs herself so that Henry did not have



                                          -9-
                                  PARKER V. COLSON

                                  Opinion of the Court



to drive from Charlotte to Wadesboro. This forecasted evidence, taken in the light

most favorable to Parker, shows that Myers’s role in keeping the dogs went beyond

mere knowledge of their keeping and raises a genuine issue of whether Myers caused

the dogs to be kept under the language of Ordinance § 4-4. Because there was a

genuine issue of fact as to whether Myers violated Ordinance § 4-4 when she caused

to be kept a vicious animal that was not confined within a secure building or enclosure

or under restraint, and whether this violation proximately caused the injuries

inflicted upon Parker, the trial court erred in granting Myers’s motion for summary

judgment on Parker’s negligence per se claim based on Ordinance § 4-4.

2. Wadesboro Ordinance § 4-7

      Wadesboro Ordinance § 4-7 states:

             It shall be unlawful for any person within the town to
             cause, permit, or allow a dog to be away from the premises
             of the owner, or to be in a public place, or on any public
             property in the town, unless such dog is under restraint.

      For the same reasons that we concluded that § 4-4 is a public safety ordinance

and that Parker was a member of the class intended to be protected by the ordinance,

we conclude the same of § 4-7. This ordinance, requiring any dog to be restrained

when away from the premises of the owner, in a public place, or public property in

the town parallels the ordinance in Powell that our Supreme Court concluded

“protects people generally by confining the dogs to the owner's property while

providing, in some cases, an adequate fence to keep animals and children from


                                         - 10 -
                                   PARKER V. COLSON

                                    Opinion of the Court



accessing the lot and being exposed to the dogs.” Powell, 336 N.C. at 769, 446 S.E.2d

at 30. Parker, as a passerby, was a member of the class of “pedestrians, joggers, and

the public at large [to be] protected by this ordinance . . . .” Id.

       Parker, however, fails to forecast evidence that raises a genuine issue of

material fact as to whether Myers violated this ordinance. There is a violation of § 4-

7 where an individual causes, permits, or allows a dog to be away from the owner’s

premises or in any of the listed premises unless under restraint. Therefore, based on

the plain language of the ordinance, it must be the act or failure to act by the alleged

individual that leads to the dog being away from an owner’s premises or in a public

place or public property while unrestrained. Here, even taking the evidence in the

light most favorable to Parker, there was no such act or omission by Myers that

caused, permitted, or allowed the two dogs to be away from Vickie’s property on the

day in question. Henry was the only individual on the premises that day, and he was

the only individual who caused, permitted, or allowed the two dogs to be away from

their enclosure and Vickie’s property without restraint.

       The trial court did not err in granting summary judgment in Myers’s favor on

Parker’s negligence per se claim based upon Ordinance § 4-7.

3. Wadesboro Ordinance § 4-31

       Wadesboro Ordinance § 4-31 states:

              The custodian of every animal shall be responsible for the
              care, licensing, vaccination and behavior of such animal.


                                           - 11 -
                                 PARKER V. COLSON

                                  Opinion of the Court




Custodian is defined under the Municipal Code as “the person owning, keeping,

having charge of, sheltering, feeding, harboring, or taking care of any animal, or is

otherwise the keeper of an animal. A custodian is not necessarily the owner.”

      We need not determine whether there was a genuine issue as to whether Myers

was a custodian within the meaning of the ordinance, as Ordinance § 4-31 cannot

serve as a predicate ordinance upon which a claim of negligence per se is based. To

establish a negligence per se claim, the ordinance must impose a specific duty upon a

defendant for the protection of others. Stein, 360 N.C. at 326, 626 S.E.2d at 266.

However, § 4-31 imposes no duty of care on any alleged custodian. Rather, it merely

makes a statement of liability without respect to a standard of care to which an

individual must abide. Without a standard of care set by the ordinance, there can be

no breach of the ordinance to constitute negligence per se. See Carr, 262 N.C. at 554,

138 S.E.2d at 231 (“The distinction, between a violation of a statute or ordinance

which is negligence per se and a violation which is not, is one of duty. In the former

the duty is to obey the statute, in the latter the duty is due care under the

circumstances.”).   There was no evidence presented that Myers breached this

ordinance, and summary judgment based upon this claim was appropriately granted.

                               B. Premises Liability

      Parker also contends the trial court erred in granting Myers’s motion for

summary judgment on his common law negligence claim. We disagree.


                                         - 12 -
                                   PARKER V. COLSON

                                   Opinion of the Court



      Parker argues that “[c]ommon law has recognized in dog bite cases a negligence

claim under the theory of premises liability against a non-owner of the dogs” and cites

Holcomb v. Colonial Assoc., L.L.C., 358 N.C. 501, 507, 597 S.E.2d 710, 714 (2004), for

this proposition. While Parker is correct that a common law negligence claim may be

brought against a non-owner of a dog who injures a plaintiff, he erroneously asserts

this doctrine’s applicability in the case before us.

      In Holcomb, our Supreme Court addressed “the issue of whether a landlord can

be held liable for negligence when his tenant’s dogs injure a third party.” Holcomb,

358 N.C. at 503, 597 S.E.2d at 712. In Holcomb, defendant Olson resided as a tenant

in a home situated on thirteen acres owned by defendant Colonial; Management

Associates managed the property for Colonial. Id. The plaintiff was a demolition

contractor who visited the rental homes on the property to provide Colonial with an

estimate for demolition. Id. at 504, 597 S.E.2d at 713. One of Olson’s two dogs, which

Management permitted Olson to keep, lunged at the plaintiff, causing him injuries.

Id.

      Our Supreme Court first noted that “[t]he fact that we recognize a strict

liability cause of action against owners and keepers of vicious animals . . . does not

preclude a party from alleging negligence (a different cause of action) against a party

who may or may not be an owner or keeper of an animal.” Id. at 507, 597 S.E.2d at

714 (2004). “Under a premises liability theory, the Holcomb Court [then] held that



                                          - 13 -
                                   PARKER V. COLSON

                                   Opinion of the Court



the landlord could be held liable because the ‘lease provision granted [landlord]

sufficient control to remove the danger posed by [tenant]’s dogs.’”          Stephens v.

Covington, 232 N.C. App. 497, 499, 754 S.E.2d 253, 255 (2014) (citing Holcomb, 358

N.C. at 508-09, 597 S.E.2d at 715). Thus, Holcomb and the cases following it make

clear that the crux of imposing liability on a landowner for injuries inflicted on a third

person by a dog attack under a theory of premises liability is whether the landlord

had “sufficient control to remove the danger posed by [the tenant’s] dog.” Holcomb,

358 N.C. at 508-09, 597 S.E.2d at 715; Stephens, 232 N.C. App. at 500, 754 S.E.2d at

255 (“[I]t was still clear from [Holcomb] that it was not merely the landlord's control

of the property, but particularly the landlord's sufficient control to remove the danger

posed which resulted in the landlord's liability.” (citation and internal quotation

marks omitted)).

      Even taken in the light most favorable to Parker, there is no evidence Myers

exercised sufficient control to remove the danger posed by Henry’s dogs. Vickie owned

the property where the dogs’ enclosure was located, meaning Myers exercised no

control over the manner in which the dogs were housed or enclosed. Moreover, Myers

exercised no control over the manner in which the dogs were released from that

enclosure or whether they were under restraint when released by Henry.

Significantly, the attack did not occur on the property owned by Myers.             Such

circumstances are fundamentally different from those cases cited by Holcomb where



                                          - 14 -
                                       PARKER V. COLSON

                                        Opinion of the Court



a landlord had the power to control the harboring of a dog on the landlord’s property. 1

Without a forecast of evidence that Myers exercised sufficient control to remove the

danger posed by the two dogs, Parker’s negligence claim based upon a theory of

premises liability fails. The trial court did not err in granting Myers’s summary

judgment on this theory of liability.

                                         CONCLUSION

       With respect to Parker’s negligence per se claim based on Ordinance § 4-4,

Myers failed to show that there was no genuine issue of material fact and that she is

entitled to judgment as a matter of law. The trial court erred in granting Myers’s

motion for summary judgment on this claim. The forecasted evidence, however, failed

to raise a genuine issue as to whether Myers violated Ordinance § 4-7, and Ordinance

§ 4-31 fails to establish a standard of care upon which a claim of negligence per se can

be based.     The trial court did not err in granting Myers’s motion for summary

judgment on Parker’s negligence per se claim based on these two ordinances. The

trial court also did not err in granting Myers’s motion for summary judgment on

Parker’s negligence claim. We reverse in part and remand and affirm in part.



       1   See Batra v. Clark, 110 S.W.3d 126, 129–30 (Tex.App.-Houston 1st Dist. 2003); see also
Uccello v. Laudenslayer, 44 Cal.App.3d 504, 514, 118 Cal.Rptr. 741, 747 (1975) (holding the landowner
had control via the power “to order his tenant to cease harboring the dog under pain of having the
tenancy terminated”); Shields v. Wagman, 350 Md. 666, 684, 714 A.2d 881, 889–90 (1998) (holding the
landowner could exercise control over his tenant's dog by refusing to renew a month-to-month lease
agreement); McCullough v. Bozarth, 232 Neb. 714, 724–25, 442 N.W.2d 201, 208 (1989) (holding
liability may be imposed on a landlord where, “by the terms of the lease, [the landlord] had the power
to control the harboring of a dog by the tenant and neglected to exercise that power”).

                                               - 15 -
                     PARKER V. COLSON

                     Opinion of the Court



REVERSED IN PART AND REMANDED; AFFIRMED IN PART.

Judges STROUD and ZACHARY concur.




                            - 16 -